Name: Commission Regulation (EC) No 2563/94 of 21 October 1994 amending Regulation (EC) No 1708/94 as regards the date for the communication of reference quantities for 1995
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  economic geography
 Date Published: nan

 22. 10. 94 Official Journal of the European Communities No L 272/ 13 COMMISSION REGULATION (EC) No 2563/94 of 21 October 1994 amending Regulation (EC) No 1708/94 as regards the date for the communication of reference quantities for 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EC) No 1708/94 (3), by derogation from Commission Regulation (EEC) No 1442/93 (4), as last amended by Regulation (EC) No 2562/94 0, for administrative reasons, extends the dead ­ lines for the determination and communication to opera ­ tors of the quantities allocated to them for 1995 ; whereas information in addition to that sent by the Member States and additional checks are required ; whereas, therefore, the date laid down for the communication to each category A and/or B operator of the quantity allocated to him for 1995 should be put back ; Whereas, in order to meet the deadlines, the measure should enter into force on the day of publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 In the fourth indent of Article 2 of Regulation (EC) No 1708/94, ' 15 October 1994' is hereby replaced by ' 18 November 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 15. (3) OJ No L 180, 14. 7. 1994, p. 21 . (4) OJ No L 142, 12. 6 . 1993, p. 6. (*) See page 12 of this Official Journal .